                   Case 2:21-cr-00626-VJ1 Document 20 Filed 05/06/21 Page 1 of
                                                                            Rev.2October 3, 2016

                                                 PLEA MINUTE SHEET
                                    IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO (AT LAS CRUCES)

CR 21-626 VJ1                                                          UNITED STATES vs. HILL
                  Before The Honorable Carmen E. Garza, United States Magistrate Judge
Hearing Date:   5/6/2021                                       Time In and Out:          2:17-2:31 P.M. (14 Min)

Clerk:          B. Wilson                                      Digital Recording:        LC-Organ

Defendant:      DAVID WILLIAM HILL                             Defendant’s Counsel:      DANIEL RUBIN

AUSA:           DUSTIN SEGOVIA                                 Interpreter:              N/A                                Sworn

                                                                                                                            Waived

     Defendant Sworn                                                  First Appearance

     Consent to proceed before a magistrate judge executed with full knowledge of meaning and effect.

     Deft acknowledges receipt of:     Information

     If Deft proceeding by way of information, Deft acknowledges right to an indictment and waives that right.

     Terms and conditions of proposed plea agreement               Defendant indicates understanding of its terms.
     explained.

     Factual predicate to sustain the plea provided.

     Deft questioned re Deft’s age, education, physical/mental condition, and whether under the influence of alcohol, drugs, or
     any medication. Deft advised of charge(s), penalties and possible consequences of the plea.

     Deft advised of constitutional rights, loss of rights, and maximum possible penalties (including imprisonment, fine,
     supervised release, probation, SPA, restitution, and any forfeitures).

     Deft questioned re time to consult with attorney and if satisfied with his or her representation.

     Court finds Deft fully understands charge(s) and the consequences of entering a guilty plea to that charge (or those charges).

     Deft pleads GUILTY to: Information

     Allocution by Deft on elements of charge(s).

     Court finds plea freely, voluntarily, and intelligently made; plea of guilty accepted.

     Deft adjudged guilty.

     Acceptance of plea agreement deferred until final disposition hearing by district judge.

     Sentencing Date: to be notified

     Defendant to Remain in Custody

     Present conditions of release continued                          Conditions changed to:

     Penalty for failure to appear explained

     Presentence Report Ordered                                       Expedited (Type III)
         Case 2:21-cr-00626-VJ1 Document 20 Filed 05/06/21 Page 2 of
                                                                  Rev.2October 3, 2016

Other Matters: DEFENSE MAKES A RECORD OF WHY THIS PLEA CANNOT BE DELAYED ANY FURTHER. THE
COURT FINDS THAT THE DEFENDANT, AFTER CONFERRING WITH COUNSEL, HAS KNOWINGLY AND
VOLUNTARILY CONSENTED TO PROCEED BY VIDEO CONFERENCE WITH THE PLEA HEARING, AND
WAIVED HIS RIGHT TO APPEAR IN PERSON FOR THE HEARING. THE COURT FURTHER FINDS THAT IT
CANNOT CONDUCT THIS GUILTY PLEA IN PERSON WITHOUT SERIOUSLY JEOPARDIZING PUBLIC HEALTH
AND SAFETY. THE COURT INCORPORATES BY REFERENCE THE LANGUAGE OF THE ADMINISTRATIVE
ORDER. THE COURT FINDS THIS GUILTY PLEA CANNOT BE FURTHER DELAYED WITHOUT DOING
SERIOUS HARM TO THE INTERESTS OF JUSTICE.
